         Case 1:18-cv-02921-JMF Document 512 Filed 11/07/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.


     NOTICE OF FILING OF DEPOSITION DESIGNATIONS FOR RON JARMIN

       Plaintiffs hereby file with the Court the continued deposition excerpts for Ron Jarmin,

continuing the excerpts docketed at Docket No. 511 (Plaintiffs’ designations are indicated in

yellow, and Defendants’ counter-designations are indicated in blue).



                                       Respectfully submitted,

                                       BARBARA D. UNDERWOOD
                                       Attorney General of the State of New York

                                       By: /s/ Matthew Colangelo
                                       Matthew Colangelo, Executive Deputy Attorney General
                                       Elena Goldstein, Senior Trial Counsel
                                       Office of the New York State Attorney General
                                       28 Liberty Street
                                       New York, NY 10005
                                       Phone: (212) 416-6057
                                       matthew.colangelo@ag.ny.gov

                                       Attorneys for the State of New York Plaintiffs


                                       AMERICAN CIVIL LIBERTIES UNION
                                       ARNOLD & PORTER KAYE SCHOLER LLP
       Case 1:18-cv-02921-JMF Document 512 Filed 11/07/18 Page 2 of 2



                                   By: /s/ Dale Ho

Dale Ho                                       Andrew Bauer
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
125 Broad St.                                 250 West 55th Street
New York, NY 10004                            New York, NY 10019-9710
(212) 549-2693                                (212) 836-7669
dho@aclu.org                                  Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                John A. Freedman
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                           601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                     Washington, DC 20001-3743
202-675-2337                                  (202) 942-5000
sbrannon@aclu.org                             John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org
                                 Attorneys for the NYIC Plaintiffs
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 1 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 2 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 3 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 4 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 5 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 6 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 7 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 8 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 9 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 10 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 11 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 12 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 13 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 14 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 15 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 16 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 17 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 18 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 19 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 20 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 21 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 22 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 23 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 24 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 25 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 26 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 27 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 28 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 29 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 30 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 31 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 32 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 33 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 34 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 35 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 36 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 37 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 38 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 39 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 40 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 41 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 42 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 43 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 44 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 45 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 46 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 47 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 48 of 49
Case 1:18-cv-02921-JMF Document 512-1 Filed 11/07/18 Page 49 of 49
